Fernando Leopoldo Peralta v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-135-CR

     FERNANDO LEOPOLDO PERALTA,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the County Criminal Court at Law No. 12
Harris County, Texas
Trial Court # 1026596
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      A jury found Fernando Leopoldo Peralta guilty of driving while intoxicated.  The trial court
sentenced him to 180 days in jail, but suspended that sentence and placed him on community
supervision for one year.  Acting as his own attorney, Peralta timely filed a notice of appeal. 
After a Clerk’s record was filed, this cause was transferred from the 14th Court of Appeals to this
Court.  Since that time, a Reporter’s record was due to be filed.  The court reporter informed this
Court that Peralta had not paid for the record to be transcribed.  We informed Peralta by letter that
if he did not pay the reporter or make arrangements to pay within 10 days, the appeal would be
submitted on the Clerk’s record alone.  See Tex. R. App. P. 37.3(c).  The letter was returned as
undeliverable.
      On January 16, 2002, we abated this cause to the trial court with instructions to hold a hearing
within thirty days of the date of this order to determine (1) where Peralta is now residing; (2) why
no reporter’s record has been paid for; (3) whether Peralta desires to proceed with the appeal; and
(4) whether Peralta is indigent.  Id. 38.8(b)(1).  The trial court held a hearing on the abatement
order on March 22, 2002.  On March 29, 2002, the following findings were filed with this Court:
1.  On March 22, 2002, the trial court asked for announcements in this case.  The State
appeared through an assistant district attorney.  Appellant failed to appear.
 
2.  The trial court mailed notice to appellant of today’s court setting using the last known
address on documents in the court’s file and said notice was returned with an indication
of insufficient address.
 
3.  The court coordinator for this court contacted appellant’s bonding company and was
informed any and all phone numbers for appellant were no longer working numbers and
they have also been unable to locate appellant.  They believe appellant is currently
residing and working in Mexico.
 
4.  Appellant has made one effort to contact this court to request the cost of the
transcript.  He was to call back and failed to do so.  He did not leave a number where he
could be reached at the time he called.

The trial court concluded that Peralta does not desire to prosecute the appeal and has abandoned
the appeal.
      It has now been over a year since the clerk’s record was filed.  We have had no contact from
Peralta who has been released on an appeal bond since February of 2001.
      Peralta has completely failed in his duty to prosecute this appeal, to contact this Court, or to
take any further action toward prosecuting this appeal.  Under these circumstances, we conclude
this appeal was not taken with the intention of pursuing it to completion, but instead was taken for
the purposes of delay.  Accordingly, we dismiss this appeal, under our inherent authority, for want
of prosecution.  Bush v. State, No. 10-01-160-CR (Tex. App.—Waco June 12, 2002, no pet. h.);
see also McDaniel v. State, No. 06-01-138-CR (Tex. App.—Texarkana April 4, 2002, no pet. h.);
Rodriguez v. State, 970 S.W.2d 133, 135 (Tex. App.—Amarillo 1998, pet. ref’d).
 
                                                                         TOM GRAY
                                                                         Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed June 26, 2002
Publish
[CR25]